 1                                                                           Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   LIBERTY MUTUAL INSURANCE                            NO. 2:20-cv-00309-JLR
17   COMPANY; and LIBERTY INSURANCE
18   CORPORATION,                                        STIPULATION AND ORDER TO
19                                                       EXTEND TIME TO RESPOND TO
20                       Plaintiffs,                     COMPLAINT
21
22              v.                                       NOTE ON MOTION CALENDAR:
23                                                       April 2, 2020
24   CAROLYN AND BENJAMIN LANGE, and
25   their marital community; C.L., an individual,
26
27                       Defendants.
28
29
30                                            STIPULATION
31
32          1.       Plaintiffs Liberty Mutual Insurance Company and Liberty Insurance Corporation
33
34   (“Liberty”) filed a complaint against Defendants Carolyn and Benjamin Lange (“the Langes”) on
35
36   February 26, 2020. Following service by Liberty, the Langes’ responsive pleading is due April
37
38   6, 2020.
39
40          2.       Due to the Langes’ counsel’s schedule, Liberty and the Langes hereby jointly
41
42   stipulate to, and request the Court to allow, additional time for the Langes to respond to Liberty’s
43
44   complaint, up to and including April 20, 2020.
45


     STIPULATION AND PROPOSED ORDER TO EXTEND TIME                  GO RDO N       600 University Street
     TO RESPOND TO COMPLAINT- 1                                        T ILD E N   Suite 2915
     No. 2:20-cv-00309-JLR                                           T H O M AS    Seattle, WA 98101-4172
                                                                    C O R D E LL   206.467.6477
 1          3.      No other dates or deadlines would be altered by this proposed extension of time.
 2
 3           DATED this 2nd day of April, 2020.
 4
 5                                            GORDON TILDEN THOMAS & CORDELL LLP
 6                                            Attorneys for Defendants Carolyn and Benjamin Lange
 7
 8                                            By      s/ Greg D. Pendleton
 9                                                  Susannah C. Carr, WSBA #38475
10                                                  Jeffrey M. Thomas, WSBA #21175
11                                                  Greg D. Pendleton, WSBA #38361
12                                                  600 University Street, Suite 2915
13                                                  Seattle, WA 98101-4172
14                                                  206.467.6477
15                                                  scarr@gordontilden.com
16                                                  jthomas@gordontilden.com
17                                                  gpendleton@gordontilden.com
18
19
20                                            WILSON SMITH COCHRAN DICKERSON
21                                            Attorneys for Plaintiffs Liberty Mutual Insurance
22                                            Company and Liberty Insurance Corporation
23                                            By     s/ John M. Silk
24                                                  John M. Silk, WSBA #15035
25                                                  901 Fifth Avenue, Suite 1700
26                                                  Seattle, WA 98164-2050
27                                                  206.623.4100
28                                                  silk@wscd.com
29
30
31                                                 ORDER
32
33          Based on the foregoing stipulation, IT IS SO ORDERED that the Langes’ time to
34
35   respond to Plaintiff’s complaint is extended to April 20, 2020.
36
37          DATED: April 6, 2020
38
39
40
41
42
                                                          A
                                                          JAMES L. ROBART
43
44                                                        United States District Judge
45


     STIPULATION AND PROPOSED ORDER TO EXTEND TIME                 GO RDO N       600 University Street
     TO RESPOND TO COMPLAINT- 2                                       T ILD E N   Suite 2915
     No. 2:20-cv-00309-JLR                                          T H O M AS    Seattle, WA 98101-4172
                                                                   C O R D E LL   206.467.6477
